Title: From George Washington to Captain John Stith, 1 October 1778
From: Washington, George
To: Stith, John


          
            Sir
            [Fishkill, 1 October 1778]
          
          You are as speedily as possible to collect all the men, Horses, & accoutrements remaining of Colo. Baylors Regt & proceed to springfield in Jersey, where you will consult with Mr Caldwell—the D.Q.M., upon the most proper place for the accommodation of the men & Horses, 
            
            
            
            so as not to exhaust the forage that lays convenient for the Travelling Teams, & other purposes—The design of Your being orderd on this business, is to recruit the Horse as expediously as possible, & it is hoped you will exert yourself to effect so essential an end—The sick you will take care to have placed in the Hospital most convenient to you, and where it may be in your power to visit them—That part of the Regt now with Genl Woodford, requiring your attention too, will as soon as they can be spared from the service they are on, be orderd to join you; of this, you will give the Serjt who commands them notice. As soon as can be you will transmit me a very particular return of the state of the Regt specifiying where the Officers & Men are. Given at Hd Qrs Octor 1st 1778.
          
            G. W——n
          
        